            Case 3:20-cv-05671-JD Document 157-2 Filed 07/21/21 Page 1 of 3




 1
                               UNITED STATES DISTRICT COURT
 2                           NORTHERN DISTRICT OF CALIFORNIA
 3                                SAN FRANCISCO DIVISION
 4                                                     Case No. 3:20-CV-05671-JD
      EPIC GAMES, INC.,
 5                                                     [PROPOSED] ORDER ON
                                        Plaintiff,
 6                                                     ADMINISTRATIVE MOTION TO
                             v.                        SEAL
 7
 8    GOOGLE LLC et al.,
 9                                   Defendants.
10
11         Having considered Epic Games, Inc.’s (“Epic”) Administrative Motion to Seal
12   Portions of its First Amended Complaint, the Declaration in Support of the
13   Administrative Motion, any declaration by Defendants Google LLC, Google Ireland
14   Limited, Google Commerce Limited, Google Asia Pacific Pte. Limited, and Google
15   Payment Corp. (collectively, “Google”) and Epic’s response in opposition thereto, and
16   any third party declaration submitted in response, pursuant to Local Rules 7-11 and 79-
17   5(d) and (e);
18
           IT IS HEREBY ORDERED:
19
         Portion Containing                                                     Ruling
20     Designated Information              Designating Party
21                   ¶6                              Google
22                   ¶ 18                            Google
23                   ¶ 22                            Google
24                   ¶ 33                            Google
25
                     ¶ 62                            Google
26
                     ¶ 76                            Google
27
                     ¶ 87                            Google
28
                     ¶ 88                            Google
                            [PROPOSED] ORDER ON ADMINISTRATIVE MOTION TO SEAL
                                          Case No.: 3:20-CV-05671-JD
     Case 3:20-cv-05671-JD Document 157-2 Filed 07/21/21 Page 2 of 3




 1       ¶ 94                         Google
 2       ¶ 96                         Google
 3       ¶ 97                         Google
 4       ¶ 98                         Google
 5       ¶ 99                         Google
 6       ¶ 100                        Google
 7       ¶ 101                        Google
 8       ¶ 102                        Google
 9       ¶ 103                        Google
10       ¶ 104                        Google
11       ¶ 105                        Google
12       ¶ 106                        Google
13       ¶ 107                        Google
14       ¶ 108                        Google
15
         ¶ 109                        Google
16
         ¶ 110                        Google
17
         ¶ 111                        Google
18
         ¶ 112                        Google
19
         ¶ 113                        Google
20
         ¶ 114                        Google
21
         ¶ 115                        Google
22
         ¶ 117                        Google
23
         ¶ 118                        Google
24
         ¶ 119                        Google
25
         ¶ 120                        Google
26
         ¶ 121                        Google
27
         ¶ 128                        Google
28
                 [PROPOSED] ORDER ON ADMINISTRATIVE MOTION TO SEAL
                               Case No.: 3:20-CV-05671-JD
                                        2
          Case 3:20-cv-05671-JD Document 157-2 Filed 07/21/21 Page 3 of 3




 1            ¶ 131                        Google
 2            ¶ 137                        Google
 3            ¶ 175                        Google
 4            ¶ 182                        Google
 5            ¶ 227                        Google
 6
     IT IS SO ORDERED.
 7
 8   Dated:
 9
10
11
12
13                                      By:
14                                                THE HONORABLE JAMES DONATO
15                                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                      [PROPOSED] ORDER ON ADMINISTRATIVE MOTION TO SEAL
                                    Case No.: 3:20-CV-05671-JD
                                              3
